PER CURIAM.
In an action for divorce, temporary alimony was allowed the plaintiff and respondent. On February 27, 1908, an order and decree was entered in favor of plaintiff, granting her a separation from bed and board, and requiring defendant and appellant to pay her during separation for her support the sum. of $75 per month. A stay of forty days from said date was granted. After the expiration of this stay, on June 6, 1908, and before the judgment and decree was entered, the respondent again moved the court for an allowance as temporary alimony and counsel fees. Thereafter the court granted temporary alimony to the amount of $50 per month and counsel fees to the amount of $100, $50 of which was to be paid forthwith and balance when notice of appeal should be served upon respondent’s attorney. Defendant appealed from that order. The result of these orders was that plaintiff obtained the right to compel defendant to pay her $75 per month as permanent alimony and for part of the same period an additional $50 per month as temporary alimony. The order did not provide that payment made under it should be credited on the permanent alimony to be provided for in decree to be entered. This was obviously improper, so far as allowance of alimony is concerned. The order is accordingly reversed. No statutory costs should be taxed.